Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. 	Applicant’s election without traverse of Group I (claims 1-2 and 6-8) in the reply filed on 2/08/2021 is acknowledged. 
Claims 4-5 and 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Additionally, Figures 2A-3 are non-elected species pertaining to claims 4-5 and 9-15. Election was made without traverse in the reply filed on 2/08/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-2 and 6-8 are objected to because of the following informalities: 
In claim 1, lines 8-9, “actuating element being and a volume responsive material” should read --actuating element being a volume responsive material--
Claims 2 and 6-8 are objected to based on dependency to an objected to claim
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling assemblies” in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Assemblies” is a generic placeholder for the word “means”. For examination purposes, “coupling assemblies” in claims 1-2 is interpreted as comprising an actuating element being a volume responsive material 314, a first coupling element 310, and a second coupling element 312 partially extended into first coupling element 310 (Specification, Page 12, Paragraph 40). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (U.S. Patent Pub. No. 20160199215) in view of Kumar (U.S. Patent Pub. No. 20140057222) and in further view of Toprak (WO Patent Pub. No. 2017135907).
Regarding claim 1, Kopelman discloses (Paragraphs 28, 45, 54) a mandibular advancement device 20 (Paragraph 54, Intraoral appliance 20) comprising: a first brace member 22 (Paragraph 54, upper shell 22) structured to engage an upper dentition of a user (Paragraph 28, upper shell 22 shaped to fit on an upper jaw of the patient); a second brace member 24 (Paragraph 54, lower shell 24) structured to engage a lower dentition of a user (Paragraph 28, lower shell 24 shaped to fit on the lower jaw of the patient); and a number of coupling assemblies 26, 28 (Paragraph 45, The components of an advancement apparatus 26, 28 can be located on any portion of the appliance, such as on a buccal surface, lingual surface, occlusal surface, or combinations thereof. These are equivalent structures to the first coupling element, second coupling element, and actuator element as they perform the same function as described in the 112f analysis above) each coupling (Paragraph 28, The advancement apparatus can comprise: an upper advancement structure 26 coupled to the upper shell 22; a lower 
However, Kopelman does not explicitly disclose that the coupling assemblies comprise a second coupling element partially extended into a first coupling element, and that the actuating element is a volume responsive material.
Kumar teaches (Paragraph 63 and Figure 7) an analogous coupling assembly 10'' (Figure 7, orthodontic bite jumping device 10'') that comprises an analogous first coupling element 14 (Paragraph 63 and Figure 7, tubular member 14) and an analogous second coupling element 33 (Paragraph 63 and Figure 7, rod 33), which partially extends (Paragraph 63 and Figure 7, rod 33 partially extends into tubular member 14) into the analogous first coupling element 14 (Paragraph 63 and Figure 7, tubular member 14). 

However, Kopelman in view of Kumar fails to explicitly disclose that the actuating element is a volume responsive material.
Toprak teaches (Page 8, line 11; Page 27, lines 13-17) an analogous mandibular advancement device 11 (Page 8, line 11, snoring and OSA prevention device 11) with an analogous actuating element 18 (Page 27, line 13, actuator 18) that is a volume responsive material (Page 27, lines 13-17, any type of actuator suited for the purpose may be used; including but not limited to, thermal bimorph, thermal, and shape memory alloy or polymer actuator).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the actuating element of Kopelman in view of Kumar, into a volume responsive actuator as taught by Toprak, in order to provide an improved actuating element comprising smart polymer material that easily changes shape and volume to effectively displace the mandible (Toprak, Page 27, lines 13-17).
Regarding claim 2, the combination of Kopelman in view Kumar in view of Toprak discloses the invention as described above and further discloses (in Paragraphs 28, 45, 54-55, and 59 of Kopelman; in Paragraph 63 of Kumar) that each of the number of coupling assemblies 26, 28 (Kopelman, Paragraph 45, The components of an advancement apparatus 26, 28 can be located on any portion of the appliance, such as on a buccal surface, lingual surface, occlusal surface, or combinations thereof. These are equivalent structures to the first coupling element, second coupling element, and actuator element 
Regarding claim 6, the combination of Kopelman in view Kumar in view of Toprak discloses the invention as described above and further discloses (in Paragraph 28 of Kopelman; in Paragraph 63 and Figures 7-8 of Kumar; in Page 27, lines 13-17 of Toprak) the volume responsive material (Toprak, Page 27, lines 13-17, any type of actuator suited for the purpose may be used; including but not limited to, thermal bimorph, thermal, and shape memory alloy or polymer actuator) engages (Kopelman, Paragraph 28, The advancement apparatus can comprise an actuator configured to bring the lower advancement structure 28 and upper advancement structure 26 into engagement with each other; 
Regarding claim 7, the combination of Kopelman in view Kumar in view of Toprak discloses the invention as described above and further discloses (in Page 27, lines 13-17 of Toprak) that the volume responsive material (Toprak, Page 27, lines 13-17, any type of actuator suited for the purpose may be used; including but not limited to, thermal bimorph, thermal, and shape memory alloy or polymer actuator) is a hydrogel (Toprak, Page 27, lines 13-17, hydrogels are defined as a thermos-sensitive and ion-concentration responsive material).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (U.S. Patent Pub. No. 20160199215) in view of Kumar (U.S. Patent Pub. No. 20140057222) and Toprak (WO Patent Pub. No. 2017135907) and in further view of Li et al. (Integration of Hydrogels with Hard and Soft Microstructures, Journal of Nanoscience and Nanotechnology, 2007). 
Regarding claim 8, the combination of Kopelman in view Kumar in view of Toprak discloses the invention as described above but fails to explicitly disclose that the first coupling element has a number of perforations in order to allow saliva from a user to pass through.
Li teaches (Page 786, Figure 9) that the analogous first coupling element (see Modified Figure 1 below, porous membrane depicts an example of the first coupling element) has a number of perforations (see Modified Figure 1 below, porous membrane has perforations) in order to allow saliva 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first coupling element of Kopelman in view Kumar in view of Toprak, so that there are perforations as taught by Li, in order to provide an improved mandibular advancement device with a hydrogel actuator that swells and pushes against a second coupling element due to liquid diffusion through the perforation for absorbance by the hydrogel (Li, Page 786, Figure 9). 


    PNG
    media_image1.png
    544
    644
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786